04/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0142


                                        DA 19-0142

                                                                       FILED
 STATE OF MONTANA,
                                                                        APR 2 9 2020
              Plaintiff and Appellee,                                 Bowen Greenwood
                                                                    Clerk of Suprerne Court
                                                                       State of Montana

       v.                                                         ORDER

BRANDON LEE EASTERBROOKS,

              Defendant and Appellant.



      Counsel for Appellant Brandon Lee Easterbrooks filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Easterbrooks time to
respond, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude no arguments with potential legal merit can be raised in
Easterbrooks's appeal in this case.
      Therefore,                                                                 •
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Easterbrooks personally
      DATED this ZI day of April, 2020.




                                                              Chief Justice
      6ULeAlt.
        .    „_
    -----
       e9 4vb
           ‘Justices fC
                      ----




7